Citation Nr: 0921686	
Decision Date: 06/09/09    Archive Date: 06/16/09

DOCKET NO.  04-42 415	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


ISSUES

1.  Entitlement to service connection for neck pain, 
including under the provisions of 38 C.F.R. § 3.317.

2.  Entitlement to service connection for erectile 
dysfunction, including under the provisions of 38 C.F.R. § 
3.317.

3.  Entitlement to service connection for high blood 
pressure, including under the provisions of 38 C.F.R. § 
3.317.

4.  Entitlement to service connection for itching feet, 
including under the provisions of 38 C.F.R. § 3.317.

5.  Entitlement to service connection for skin rash, 
including under the provisions of 38 C.F.R. § 3.317.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

P. Childers, Associate Counsel


INTRODUCTION

The Veteran had active military service from September 1991 
to March 1992, including service in the Southwest Asia 
Theater from September 1991 to December 1991.  Service Awards 
include the Southwest Asia Service Medal with Bronze Service 
Star (1) //Service in Southwest Asia.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 2004 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Montgomery, Alabama.  

In October 2004 the Veteran appeared and testified at an RO 
hearing in Montgomery, Alabama.  The transcript of that 
hearing is of record.

The Board notes that in December 2001 the Board issued a 
decision denying service connection for a skin rash disorder 
localized to the right thigh.  However, the Veteran's current 
claim is for a new and separate generalized skin rash 
disorder involving the upper and lower extremities and the 
trunk.  The new and material evidence requirement provisions 
of 38 C.F.R. § 3.156 consequently do not apply with regard to 
the Veteran's current claim for service connection for skin 
rash.  See Boggs v. Peake, 520 F.3d (Fed. Cir. 2008).

In April 2008 the Board remanded the case for additional 
development.  

The issue of entitlement to service connection for skin rash 
is addressed in the REMAND portion of the decision below.


FINDINGS OF FACT

1.  The Veteran's neck pain, high blood pressure, impotence, 
and itchy feet are each attributable to medically known 
diagnoses, so the provisions of 38 C.F.R. § 3.317 do not 
apply with regard to these claims.

2.  The Veteran did not complain of and was not treated for 
neck pain, high blood pressure, impotence, and itchy feet 
during active duty service, and probative medical evidence 
instructs that these disorders are not linked to service.


CONCLUSIONS OF LAW

1.  A neck pain disability was not incurred, and may not be 
presumed to have been incurred, during active military 
service.  38 U.S.C.A. §§ 1110, 1117, 5107 (West 2002 & Supp. 
2008); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309, 3.317 
(2008).

2.  An erectile dysfunction disability was not incurred, and 
may not be presumed to have been incurred, during active 
military service.  38 U.S.C.A. §§ 1110, 1117, 5107 (West 2002 
& Supp. 2008); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.317 
(2008).

3.  A high blood pressure disability was not incurred, and 
may not be presumed to have been incurred, during active 
military service.  38 U.S.C.A. §§ 1110, 1117, 5107 (West 2002 
& Supp. 2008); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.317 
(2008).

4.  An itchy feet disability was not incurred, and may not be 
presumed to have been incurred, during active military 
service.  38 U.S.C.A. §§ 1110, 1117, 5107 (West 2002 & Supp. 
2008); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.317 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veteran seeks service connection for neck pain, which he 
says began in or around 1995.  The record does not contain, 
and the Veteran does not relate, a history of trauma to the 
cervical spine.  DD Form 214 confirms service in the 
Southwest Asia Theater in 1991.  

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in line of duty.  38 C.F.R. § 3.303(a).  Service connection 
may also be granted for any disease diagnosed after discharge 
when all the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d).  In addition, some chronic diseases, such 
as arthritis, may be presumed to have been incurred in 
service if they become manifest to a degree of ten percent or 
more within one year of the date of separation from service.  
38 C.F.R. §§ 3.307(a), 3.309(a).

Because the Veteran served in the Southwest Asia Theater of 
operations during the Persian Gulf War, service connection 
may also be established under 38 C.F.R. § 3.317.  Under that 
section, service connection may be warranted for a Persian 
Gulf Veteran who exhibits objective indications of a 
qualifying chronic disability that became manifest during 
active military, naval or air service in the Southwest Asia 
theater of operations during the Persian Gulf War, or to a 
degree of 10 percent or more not later than not later than 
December 31, 2011.  See 38 C.F.R. § 3.317(a)(1)).

For purposes of 38 C.F.R. § 3.317, there are three types of 
qualifying chronic disabilities: (1) an undiagnosed illness; 
(2) a medically unexplained chronic multi symptom illness; 
and (3) a diagnosed illness that the Secretary determines in 
regulations prescribed under 38 U.S.C. 1117(d) warrants a 
presumption of service-connection.

An undiagnosed illness is defined as a condition that by 
history, physical examination and laboratory tests cannot be 
attributed to a known clinical diagnosis.  In the case of 
claims based on undiagnosed illness under 38 U.S.C.A. § 1117; 
38 C.F.R. § 3.117, unlike those for "direct service 
connection," there is no requirement that there be competent 
evidence of a nexus between the claimed illness and service.  
Gutierrez v. Principi, 19 Vet. App. at 8-9.  Further, lay 
persons are competent to report objective signs of illness.  
Id.

A medically unexplained chronic multi symptom illnesses is 
one defined by a cluster of signs or symptoms, and 
specifically includes chronic fatigue syndrome, fibromyalgia, 
and irritable bowel syndrome, as well as any other illness 
that the Secretary determines meets the criteria in paragraph 
(a)(2)(ii) of this section for a medically unexplained 
chronic multi symptom illness.

A "medically unexplained chronic multi symptom illness" 
means a diagnosed illness without conclusive pathophysiology 
or etiology that is characterized by overlapping symptoms and 
signs and has features such as fatigue, pain, disability out 
of proportion to physical findings, and inconsistent 
demonstration of laboratory abnormalities.  Chronic 
multisymptom illnesses of partially understood etiology and 
pathophysiology will not be considered medically unexplained.  
38 C.F.R. § 3.317(a)(2)(ii).

There are currently no diagnosed illnesses that have been 
determined by the Secretary to warrant a presumption of 
service connection under 38 C.F.R. § 3.317(a)(2)(C).

"Objective indications of chronic disability" include both 
"signs," in the medical sense of objective evidence 
perceptible to an examining physician, and other, non-medical 
indicators that are capable of independent verification.  38 
C.F.R. § 3.317(a)(3).  Signs or symptoms that may be 
manifestations of undiagnosed illness or medically 
unexplained chronic multi symptom illness include, but are 
not limited to, the following: (1) fatigue; (2) signs or 
symptoms involving skin; (3) headache; (4) muscle pain; (5) 
joint pain; (6) neurologic signs or symptoms; (7) 
neuropsychological signs or symptoms; (8) signs or symptoms 
involving the respiratory system (upper or lower); (9) sleep 
disturbances; (10) gastrointestinal signs or symptoms; (11) 
cardiovascular signs or symptoms; (12) abnormal weight loss; 
and (13) menstrual disorders.  38 C.F.R. § 3.317(b).

For purposes of section 3.317, disabilities that have existed 
for six months or more and disabilities that exhibit 
intermittent episodes of improvement and worsening over a 
six-month period will be considered chronic.  The six-month 
period of chronicity will be measured from the earliest date 
on which the pertinent evidence establishes that the signs or 
symptoms of the disability first became manifest.  38 C.F.R. 
§ 3.317(a)(4).

In July 1995 a Persian Gulf Registry Code Sheet notes that 
the Veteran complained of neck pain since 1995.  VA medical 
records dated since 1995 show treatment, including surgery, 
for neck pain.  Magnetic resonance imaging testing in 
September 1995 found "spinal stenosis and cord compression 
with spinal deformity at C6-7.  Possible myelomalacia in the 
spinal cord at the level of C6-7."  A CT (computed 
tomography imaging) scan done in October 1995 found "large 
right paracentral disc herniation at C5-6 with obliteration 
of the right lateral recess and proximal neural foramen and 
flattening and deformity of the cervical cord," and 
"moderately large left paracentral disc herniation at C6-7 
with flattening and deformity of the cord and mild lateral 
recess stenosis."  A small spur at C6-7 was also noted.

In October 1995 the Veteran underwent a cervical myelogram.  
In June 1998 he underwent a cervical diskectomy and fusion 
with instrumentation at C6-7.  

In September 2003 the Veteran was accorded a C&P neurological 
examination.  Range of motion testing found 10 degrees 
extension; 30 degrees flexion; 45 degrees right rotation; 50 
degrees left rotation; and 30 degrees right and left lateral 
flexion of the cervical spine.  Diagnosis was "degenerative 
disc disease and degenerative joint disease of the cervical 
spine, with moderate loss of function due to pain." 

In June 2005 the Veteran was accorded a C&P Gulf War 
Guidelines examination, which included a separate joints 
examination.  The examiner noted that the claims file was 
reviewed prior to the examination, and notated that the 
Veteran had undergone two prior surgical repairs on his 
cervical spine.  During the examination the Veteran 
complained of stiffness and popping in his neck, but said 
that he did not have much pain since he had decreased his 
range of motion.  He also reported that he used no assistive 
devices for his neck.  Physical examination found 5 degrees 
extension; 60 degrees flexion; 40 degrees right lateral 
rotation; 50 degrees left lateral rotation; 20 degrees right 
left lateral flexion; and 18 degrees left lateral flexion of 
the cervical spine.  Diagnosis was "degenerative joint 
disease of the cervical spine status post cervical spine 
fusion with mild functional impairment."  Unfortunately, an 
opinion as to a nexus to service was not proffered.

In July 2008 the Veteran was accorded another C&P Gulf War 
examination.  The examiner reported that the claims file was 
reviewed, and noted his prior cervical spine surgeries.  
During the examination the Veteran complained of popping and 
tightness in the neck, pain from the neck to the shoulders, 
and decreased sensation in the hands.  Physical examination 
found no pain on range of motion from 0 to 55 degrees.  
Active range of motion of the cervical spine was 0 to 20 
degrees extension; 0 to 30 degrees flexion; 0 to 50 degrees 
right and left lateral rotation; and 0 to 20 degrees right 
and left lateral flexion.  Diagnosis was "degenerative disc 
disease of the cervical spine, s/p diskectomy/laminectomy of 
C6-7.  Chronic cervicalgia of the neck and shoulders."  The 
examiner then opined as follows:

Degenerative disc disease. is less likely 
as not (less than 50/50 probability) 
caused by or a result of Active military 
service.  
RATIONALE FOR OPINION GIVEN:  Veteran was 
not treated for neck problems during 
military career, problems started in 
1995, treated by private and VA providers 
since onset.

The record contains no evidence to the contrary.

Analysis

From the outset the Board notes that the Veteran's neck pain 
is of medically determinable etiology.  As such, the 
provisions of 38 C.F.R. § 3.317 do not apply.  

As for service connection on a direct basis, STRs contain no 
record of any complaints, diagnosis, or treatment for neck 
pain during active duty service or within the year following 
his separation from active duty.  Indeed, the Veteran himself 
relates the onset of his neck pain as 1995, long after his 
release from active duty service, and the Board finds this 
significant lapse in time to be highly probative evidence 
against the Veteran's claim.  See Maxson v. Gober, 230 F.3d 
1330 (Fed. Cir. 2000) (a significant lapse in time between 
service and post-service medical treatment may be considered 
as part of the analysis of a service connection claim).  In 
addition, the record contains medical opinion evidence which 
specifically instructs that the Veteran's cervical spine 
disorder was not incurred during active duty service, and the 
Board finds this opinion, which is based on a personal 
examination of the Veteran and review of the claims file and 
includes a detailed rationale for the examiner's opinions, 
and which is not refuted by any other medical evidence of 
record, to be highly compelling.  See Espiritu v. Derwinski, 
2 Vet. App. 492 (1992) (where, as here, the determinative 
issue involves a question of medical diagnosis or causation, 
only individuals possessing specialized medical training and 
knowledge are competent to render such an opinion).  The 
Board thus finds that the Veteran's suggestion of a nexus to 
service is greatly outweighed by the medical evidence of 
record.  See Owens v. Brown, 7 Vet. App. 429 (1995) (it is 
the Board's fundamental responsibility to evaluate the 
probative value of all medical and lay evidence).  Service 
connection for neck pain must thus be denied.  38 C.F.R. §§ 
3.102, 3.303.  In addition, as there is no record of 
degenerative joint disease within the year following service, 
service connection under the presumptive provisions of 38 
C.F.R. § 3.307(a), 3.309(a) must also be denied.

II.

The Veteran also complains of erection trouble, high blood 
pressure, and itchy feet, which he says all manifest in 1992 
after his return from the Persian Gulf.  

STRs contain no record of any complaints, diagnosis, or 
treatment for high blood pressure, erection trouble, or itchy 
feet.

During completion of a Persian Gulf Registry in July 1995 the 
Veteran reported that he had been diagnosed with hypertension 
within the past month.

VA medical records dating from 1995 document complaints of 
and treatment for itchy feet, and VA medical records dating 
from 2002 show treatment since for impotence and high blood 
pressure.

In September 2003 the Veteran was accorded a C&P neurological 
examination.  In the ensuing report the examiner mentioned 
that the Veteran had tinea pedis.

In June 2005 the Veteran was accorded a C&P Gulf War 
Guidelines examination.  The examiner confirmed that the 
claims file was reviewed prior to the examination.  During 
the examination the Veteran complained of difficulty with his 
erections since 1992, and reported using Viagra with mild 
help.  He also reported the onset of some scaling and itching 
of his feet in 1992 and being on treatment for high blood 
pressure since 1992.  Physical examination found no 
genitourinary abnormalities.  Chest configuration was 
satisfactory; heart was rhythmic, and no murmurs were 
detected.  Blood pressure readings were 130/80, 125/80, and 
130/75.  Examination of the feet revealed signs of scaling 
and erythema.  Diagnoses were erectile dysfunction, 
hypertension, and tinea pedis.  Unfortunately, the examiner 
did not opine as to whether these diagnosed conditions were 
incurred during service.

In July 2008 the Veteran was accorded another C&P Gulf War 
examination.  The examiner reported that the claims file and 
medical records were reviewed.  According to the examiner, 
all of the Veteran's complaints are of a known clinical 
diagnosis.  Diagnoses were "essential hypertension," 
"erectile dysfunction," and "onychomychosis."  The 
examiner then averred as follows:

Erectile dysfunction. is less likely as 
not caused by or a result of Military 
service.  
RATIONALE FOR OPINION GIVEN:  There was 
no recorded treatment for erectile 
dysfunction during active duty, there are 
no records to confirm onset of condition.

Hypertension. is less likely as not (less 
than 50/50 probability) caused by or a 
result of Active duty.  
RATIONALE FOR OPINION GIVEN:  No records 
to indicate treatment or diagnosis of 
hypertension during military service.  
Veteran was not placed on daily 
medication until after 2000.

Onychomycosis/itching feet. is less 
likely as not (less than 50/50 
probability) caused by or a result of 
Military service.  
RATIONALE FOR OPINION GIVEN:  No records 
to indicate onychomycosis/itching feet 
during active duty.

The record contains no medical evidence to the contrary.

Analysis

Preliminarily, the Board notes that the Veteran's high blood 
pressure, erection problem, and itchy feet have been 
diagnosed, without exception, as of medically known etiology.  
The presumptive provisions of 38 C.F.R. § 3.317 are 
consequently not for application with regard to these claims.  

As regards service connection on a direct basis, STRs contain 
no record of any complaints, diagnosis, or treatment for 
hypertension, erectile dysfunction, or tinea pedis during 
active duty service.  Indeed, during his June 2005 C&P Gulf 
War examination the Veteran reported the onset of his 
symptoms as 1992; after his release from active duty service.  
Moreover, the earliest treatment for itchy feet and high 
blood pressure is found in treatment records dated in 1995, 
approximately four years after the Veteran's separation from 
active duty service, and the earliest treatment record of 
erectile dysfunction derives from treatment records dated in 
2003, at least 10 years after active duty service.  The Board 
finds this significant lapse in time of at least four years 
between service and post-service treatment for any of these 
claimed disorders to be highly probative evidence against the 
Veteran's claims.  See Maxson, 230 F.3d 1330 (a significant 
lapse in time between service and post-service medical 
treatment may be considered as part of the analysis of a 
service connection claim.  In addition, the record contains 
medical evidence which specifically instructs that the 
Veteran's hypertension, erectile dysfunction, and tinea pedis 
were not incurred during active duty service, and the Board 
finds this evidence, which is based on personal examination 
of the Veteran and review of the claims file and includes a 
detailed rationale for the examiner's opinions, and which is 
not refuted by any other medical evidence of record, to be 
compelling.  See Owens, 7 Vet. App. 429 (1995) (it is the 
Board's fundamental responsibility to evaluate the probative 
value of all medical and lay evidence).  The Board thus finds 
the Veteran's allegation of a nexus to service to be greatly 
outweighed by the objective lay and medical evidence of 
record.  See Evans v. West, 12 Vet. App. 22, 30 (1998) (It is 
the responsibility of the Board to weigh the evidence, 
including the medical evidence, and determine where to give 
credit and where to withhold the same).  Service connection 
for hypertension, erectile dysfunction, and tinea pedis must 
therefore be denied.  38 C.F.R. §§ 3.102, 3.303.   

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits. 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5106, 5107, 5126 (West 2002 & Supp. 2008); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2008).  Upon receipt 
of a complete or substantially complete application for 
benefits, VA is required to notify the claimant and his 
representative of any information and medical or lay evidence 
that is necessary to substantiate the claim. 38 U.S.C.A. § 
5103(a) (West 2002); 38 C.F.R. § 3.159(b) (2008); Quartuccio 
v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA notice 
must inform the claimant of any information and evidence not 
of record (1) that is necessary to substantiate the claim; 
(2) that VA will seek to provide; and (3) that the claimant 
is expected to provide.  VCAA notice should be provided to 
the claimant before the initial unfavorable agency of 
original jurisdiction (AOJ) decision on a claim.  Pelegrini 
v. Principi, 18 Vet. App. 112, 120-21 (2004).  Notice which 
informs the Veteran of how VA determines disability ratings 
and effective dates should also be provided.  See 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

In a letter dated in August 2003 the Veteran was apprised of 
the information and evidence necessary to establish his 
claims for service connection; of the evidence that VA would 
seek to provide; and of the information and evidence that he 
was expected to provide.  Although he was not provided with 
notice of how VA determines disability ratings and effective 
dates, since service connection is being denied, no 
disability rating or effective date will be assigned, so 
there is no possibility of any prejudice to the Veteran.  

Regarding the duty to assist, STRs and VA treatment records 
have been obtained and made a part of the record.  The 
Veteran was also accorded numerous C&P examinations; the 
reports of which are of record.  He also requested and 
testified at an RO hearing in October 2004, and the 
transcript of that hearing is of record.  The Board is thus 
satisfied that VA has sufficiently discharged its duties in 
this matter.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 
281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 
Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 
Vet. App. 183 (2002).


ORDER

Service connection for neck pain (claimed as other 
undiagnosed symptoms) is denied.

Service connection for erectile dysfunction (claimed as other 
undiagnosed symptoms) is denied.

Service connection for high blood pressure (claimed as other 
undiagnosed symptoms) is denied.

Service connection for itchy feet (claimed as other 
undiagnosed symptoms) is denied.



REMAND

In addition to the foregoing, the Veteran seeks service 
connection for a diffuse, generalized skin rash.  VA medical 
records confirm treatment for lesions and itching, and a C&P 
examination done in June 2005 reflects a diagnosis of contact 
dermatitis; however, an opinion was not proffered as to 
etiology and/or onset of the condition.  

In July 2008, he was accorded a C&P Gulf War examination.  
Unfortunately, while the examiner duly documented the 
Veteran's detailed description of his skin rash, he simply 
stated that a rash was not manifest during the examination 
and did not opine as to whether the Veteran's skin rash, 
which the Veteran had described as intermittent with 
remissions since 1991, was of medically known etiology.  The 
evidence is therefore inadequate for a decision in this 
matter.  Remand for a new examination is thus warranted.  38 
C.F.R. § 3.327; Ardison v. Brown, 6 Vet. App. 405 (1994).  
Because the case is being remanded a request should also be 
made for all VA treatment records compiled by the Birmingham, 
Alabama, VA Medical Center (VAMC) since June 2008.  See Bell 
v. Derwinski, 2 Vet. App. 611 (1992); 38 C.F.R. § 3.159(c) 
(2).  

Accordingly, the case is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC., for the 
following action:

1.  Request medical records from the 
Birmingham VAMC dated since June 2008.  
Also attempt to obtain any other pertinent 
treatment records identified by the Veteran 
during the course of the remand, provided 
that any necessary authorization forms are 
completed.  If no further treatment records 
exist, the claims file should be documented 
accordingly.

2.  Schedule the Veteran for a C&P skin 
examination.  The claims folder must be 
made available to, and reviewed by, the 
examiner.  All indicated tests should be 
performed, and ALL FINDINGS, INCLUDING ANY 
RESIDUAL SCARRING, MUST BE REPORTED IN 
DETAIL.  The examiner is specifically 
requested to state whether a claimed 
recurrent skin rash disorder is 
attributable to a known clinical diagnosis; 
and, if so, whether it is at least as 
likely as not that said disorder was 
incurred during active military service.  
In offering this assessment, the examiner 
must acknowledge and discuss the Veteran's 
report of the onset and continuity of his 
symptoms/recurrences as well as refer to 
the signs, symptoms and diagnoses noted in 
treatment records.  A complete rationale 
for all opinions proffered must be included 
in the report provided.
 
3.  Readjudicate the claim on appeal.  If 
the benefit sought remains denied, the 
Veteran and his representative should be 
furnished a supplemental statement of the 
case and be given an opportunity to 
respond.  The case should then be returned 
to the Board for appellate review.

The Veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



______________________________________________
STEVEN D. REISS
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


